Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 and 28 are pending. Claim 1 has been amended. Claims 1-21 and 28 have been examined.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “The method according to claim 1-further…” and the hyphen should be replaced with a comma.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is indefinite because it remains unclear how or when the first ligand and receptor are interacting such that the interaction can be determined. While it is clear from step b) that the first solution having the receptor is contacted with a test wall functionalized with a second ligand so that binding events between the two can be recorded, step c) vaguely mentions that a solution comprising the first ligand is added to the first solution but doesn’t mention any interactions or binding that are occurring with the first ligand and any other component of the method. Without clarification as to when/how the first ligand and receptor are reacted or bound – for example, is the first ligand competing with the second ligand or used in a sandwich format – it is unclear how data from the binding events between the second ligand and the receptor could be correlated to the first ligand binding to the receptor.
	Claim 3 is indefinite because it depends from claim 1 which has stated that “the data from the continuous recording is obtained prior to an equilibrium binding being reached between the first ligand and the receptor. Claim 3 goes on to state that the binding events take place until the first ligand and the receptor have reached equilibrium binding and thus it is confusing exactly when and how long the binding events are recorded.
	Claim 4 is indefinite because it depends from claim 1 which has stated that “the data from the continuous recording is obtained prior to an equilibrium binding being reached until and after the first ligand and the receptor have reached equilibrium binding and thus it is confusing exactly when and how long the binding events are recorded.
	Claim 5, which is dependent upon claim 1, is indefinite because it remains unclear based on the language of claim 1, how the interaction between the first ligand and the receptor are determined in steps b) and c) given the vague and lacking binding relationships provided in the claim for the first ligand.
	Response to Arguments
Applicant’s arguments filed 08/11/2021 have been considered. Arguments regarding the anticipation rejections based on the teachings of Wahlsten et al. and Gerschwindner et al. have been considered and were found to be persuasive as both references teach that equilibrium must be reached prior to measurements being taken regarding the desired interaction.
Arguments regarding the indefinite rejections have been considered but are not found to be persuasive. The claims remain indefinite as described above due to the failure of the claims to provide information regarding the binding relationship between the first ligand and the other binding components of the method such that binding events between the second ligand and the receptor would be sufficient to determine interactions between the first ligand and receptor. While applicant states that the entire specification describes how such determination is made, limitations from the specification are not read into the claims even though the claims are interpreted in light of the specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/             Primary Examiner, Art Unit 1641